
	

114 SRES 332 IS: Commemorating the 140th anniversary of the Marine Engineers’ Beneficial Association.
U.S. Senate
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 332
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2015
			Ms. Mikulski submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Commemorating the 140th anniversary of the Marine Engineers’ Beneficial Association.
	
	
 Whereas the Marine Engineers’ Beneficial Association (in this preamble referred to as the M.E.B.A.) was founded in 1875 and is the oldest maritime union in the United States; Whereas, soon after the founding of the M.E.B.A., the M.E.B.A. battled for beneficial legislation to certify, license, and protect waterborne engineers;
 Whereas the M.E.B.A. prevailed in securing deck and engine officers of the United States aboard flagships of the United States, displacing foreign seamen;
 Whereas, since 1875, the M.E.B.A. has been the premier maritime labor union for the officers of the United States Merchant Marine;
 Whereas the members of the M.E.B.A., including thousands of marine engine and deck officers, are unparalleled in maritime training and experience;
 Whereas M.E.B.A. members crew the most technologically advanced ships in the flag fleet of the United States, including container ships, tankers, Great Lakes and liquefied natural gas vessels, and a cruise ship;
 Whereas M.E.B.A. members sail aboard Government-contracted ships of the Military Sealift Command of the United States Navy and the Ready Reserve Force of the Maritime Administration, on tugs and ferry fleets around the United States, and in various capacities in shoreside industries;
 Whereas M.E.B.A. members provide critical support to the United States by carrying cargo to aid the Armed Forces of the United States in overseas conflicts;
 Whereas, during Operation Iraqi Freedom, the commercial, privately owned fleet, crewed by civilians of the United States, carried more than 85 percent of the materials and equipment needed by the United States and the allies of the United States to achieve victory;
 Whereas, since 1875, M.E.B.A. members have served in every conflict and war in which the United States has been involved, including the Spanish-American War, World Wars I and II, Operation Enduring Freedom, and Operation Iraqi Freedom;
 Whereas the M.E.B.A. brings critical food aid to starving people in Ethiopia, Somalia, and dozens of other countries around the world;
 Whereas, as the people of the United States watched the tragedy of September 11, 2001, unfold, members of the M.E.B.A. ferried thousands of people to safety in New York;
 Whereas, during the aftermath of Hurricanes Katrina and Rita, the tsunami in Southeast Asia, and countless other disasters, the M.E.B.A. was there with the professionalism, pride, and patriotism that has long been the hallmark of mariners of the United States;
 Whereas the M.E.B.A. has its own maritime training center, the Calhoon M.E.B.A. Engineering School in Easton, Maryland, which keeps seafaring members on the cutting edge of the industry; and
 Whereas the Calhoon M.E.B.A. Engineering School was originally located in Baltimore because of the rich maritime tradition in that city but later moved to the Eastern Shore of Maryland when the school needed to expand: Now, therefore, be it
		
	
 That the Senate commemorates the 140th anniversary of the Marine Engineers’ Beneficial Association.  